Citation Nr: 0833003	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  03-34 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a thoraric/dorsal 
spine disability.

2.  Entitlement to service connection for an Achilles tendon 
disability.

3.  Entitlement to an initital compensable evaluation for 
chondromalaciea patella, left knee.

4. Entitlement to an initital compensable evaluation for 
chondromalaciea patella, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
December 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2005.  A transcript of the hearing 
is of record.


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims in correspondence sent to the veteran in 
September 2002, January 2006 and November 2006.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified his duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in evidence in his possession that would support his 
claim.  In particular, the November 2006 letter provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disabilities under consideration, pursuant to the recent 
holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Factual Background & Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).


Achilles tendon

Service treatmetn records show that the veteran initially 
complained of right foot pain in 1982.  Since then, the 
cumulative service records reflect ongoing complaints and 
treatmetn of chornic bilateral heel and ankle pain.  An 
August 1995 record reveals that the veteran reported an 
initial history of trauma in 1993, when he was reportedly 
struck by a cable.  There is no record of trauma noted in any 
of the clinical notes.  The clincal notes are dated between 
1994 and ___, and show the diagnoses varied between plantar 
fasciitis, achilles pain, heel pain, and Achilles tendonitis.  
One record of note dated in March 1996 reflects a diagnosis 
of questionable Achilles tendonitis vs. heel pain of unknown 
etiology.

X-rays of the right foot taken in February 1994 were normal.  
Periodoic physical examinations in November 1992, January 
1995, and December 1999 showed the feet were normal upon 
lcincal evaluation.  The December 1999 Medical Hisoty report 
did indicate that the veteran underwent a left foot plantar 
fasciitis release surugical procedure.  The report from the 
December 2002 separation examination shows no defects or 
abnormalities were observed in the veteran's feet upon 
clicnal evaluation, with the noted exceotion of a scar from 
the previous plantar release surgical procedure.  The history 
of the surgical release with heel lift was noted.  

The post-service evidence, which consists of VA and private 
outpatient treatment records and VA examination reports, do 
not refeclt clinical evidence of a current chornic Achilles 
tendon disorder.  In this regard, the outpatient treatment 
records accumulated since separation from service show 
intermittent complaints of heel pain, treated with injections 
and orthotics; however there is no record of a diagnosis 
specific to the Achilles tendons in either foot.

The veteran underwent a VA examination in September 2002 
where he complained of bilateral plantar fasciits, treated 
with heel cups.  HE also noted the history of the left 
plantar fascia release during service.  Currently, the 
veteran reported he did not use any assistive devices for 
walking and had no limiations on walking capability.  Upon 
physical examination, there was minimal tenderness to 
palapation at the insertion of the Achilles tendon on the 
left foot, and very mild tenderness to palpation at the 
plantar fascia in the right foot.  There was no other 
tenderness to palpation noted about either foot.  There was 
normal varus/valugs alignment of the heel, midfoot, and 
forefoot junction, bilaterally.  He was also neurovasculary 
intact.  The overall diagnosis was left planta fasciitis 
essentially resolved.  X-rays of both feet were negative.

The veteran also underwent a VA examination in November 2006.  
The claims file was reviewed in its entirelty.  The reported 
again his history of injury to the back of his ankles in 
service, when he was reportefly hit wth a cable wire.  
Physical examination revealed positive Achilles tenderness 
and pain, bilaterally with manipulation.  The Achilles were 
mid-line and there was point tenderness at the attachement of 
the plantar fascia to the calcaneus with heel pain/Achilles.  
Upon range of motion testing, there was pain-free bilateral 
dorsiflexion from 0 to 20 degrees and plantarflecion from 0 
to 40 degrees, bilaterally.  Inversion was pain-free at 0 to 
30 degrees and eversion was pain-free at 0 to 20 degrees.  
The ranges of motion were not additionally limited by 
fatigue, weakness, or lack of endurance following repetitive 
use.  The overall diagnosis was bilateral plantar fasciits of 
he feet.  The examiner also indicated that upon his review of 
the record, he could find no post-service evidence of a 
diagnosed Achilles tendon disability.  Rather, all the 
continued treatemtn has been for the diagnosis of plantars 
fasciits.


Cerivcal spine dsiabilaity 


VA outpatient treatment records 

x-rays of the cervical spine dated in February 2004 showed 
small bone spurs at the tanterior aspect of the C4-C7 
vertebrae.  Degenerative joint disease was noted at the facet 
joints of the mid and lower cervical spine.  Other than a 
straightening othe cervical spine, due to possible muscle 
spasm, there were no other abnormalitues noted.  A record 
dated in June 2005 shows complaints of neck pain, musce 
tightness and stiffness. Upon obecjtive evaluation there was 
muscle spasm at the trigger point of the cervical musckes and 
tenderness to palpation.  Cervical spine motion was normal.  
X-rays showed degerneitive arthritis from C4 through C6 and 
degenerative disc disease from C5-6.  A record dated in 
October 2005 revealed a recent pain in the lower posterior 
neck with no history of trauma.  The diagnoss was neck 
pain/probable degenerative joint disease.

The veteran underwent a VA examination in December 2002. X-
rays of the cervical spine taken in September 2002 showed 
degenerative disc disease at C5-6.

The veteran underwent a VA examination in November 2006.  THe 
examiner indicated that he had reviewed the claims file in 
its entireity.  The veteran reported that he began 
experiencing cervical spine pain in 2000.  


Increased Ratings

Here, the RO granted service connection for chondromalacia 
patella of the left and right knees and awarded each knee a 
noncompensable (0 percent) disability evaluation, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010, 5260, effective from 
July 12, 2005.  The veteran contends that he is entitled to 
initial compensable disability ratings for his bilateral knee 
disorder.  


Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The veteran's knees are each currently evaluated as 
noncompensably (0 perent) disabling, pusurant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5260.  


Arthritis due to trauma (Diagnostic Code 5010) is rated as 
degenerative arthritis  according to Diagnostic Code 5003.  
Under Diagnostic Code  5003, degenerative arthritis 
established by X-ray findings  will be rated on the basis of 
limitation of motion under the  appropriate diagnostic codes 
for the specific joint or joints  involved.  When, however, 
the limitation of motion of the  specific joint or joints 
involved is noncompensable under the  appropriate diagnostic 
codes, a rating of 10 percent is for  application for each 
such major joint or group of minor  joints affected by 
limitation of motion, to be combined, not  added under 
diagnostic code 5003.  Limitation of motion must  be 
objectively confirmed by findings such as swelling, muscle  
spasm, or satisfactory evidence of painful motion.  In the  
absence of limitation of motion, the disability is to be   
rated as follows: with X-ray evidence of involvement of 2 or  
more major joints or 2 or more minor joint groups, with  
occasional incapacitating exacerbations, 20 percent; with X-  
ray evidence of involvement of 2 or more major joints or 2 or  
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a,  
Diagnostic Code 5003 (2007).  

Under Diagnostic Code 5257, knee impairment with recurrent  
subluxation or lateral instability is rated 10 percent when  
slight, 20 percent when moderate, and 30 percent when severe.   
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5260, limitation of flexion of a leg to  
60 degrees warrants a 0 percent rating.  A 10 percent rating  
requires that flexion be limited to 45 degrees.  A 20 percent  
rating requires that flexion be limited to 30 degrees.  A 30  
percent is warranted when flexion is limited to 15 degrees.   
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 limitation of extension of a leg  
to 5 degrees warrants a 0 percent rating.  A 10 percent  
rating requires that extension be limited to 10 degrees.  A  
20 percent rating requires that extension be limited to 15  
degrees.  A 30 percent rating requires that extension be  
limited to 20 degrees.  A 40 percent rating requires that  
extension be limited to 30 degrees.  38 C.F.R. § 4.71a,  
Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees  
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate  
II.

VA's Office of General Counsel has determined that a claimant  
who has arthritis and instability of the knee may be rated  
separately under Diagnostic Codes 5003 and 5257.  See  
VAOPGCPREC 23-97 (1997).  VA General Counsel thereafter  
concluded that a knee disability that is rated under  
Diagnostic Code 5257 warrants a separate rating for arthritis  
based on x-ray findings and limitation of motion; the  
limitation of motion under Diagnostic Codes 5260 or 5261 need  
not be compensable but must at least meet the criteria for a  
zero-percent rating.  See VAOPGCPREC 23-97.  A separate  
evaluation for arthritis could also be based on x-ray  
findings and painful motion under 38 C.F.R. § 4.59.  See  
VAOPGCPREC 9-98 (1998).

Separate evaluations under Diagnostic Code 5260 (limitation  
of flexion) and Diagnostic Code 5261 (limitation of  
extension) for disability of the same joint may also be  
assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004). 


Chondromalacia patella, left knee

At the VA examination in September 2002, complained of 
bilateral knee pain.  He indicated that his main problem is 
stiffness after prolonged sitting.  HE denied use of any 
assitive devices when walking and was able to walk as far as 
he wanted.  The veteran had physical therarpy in the past 
which helped his right knee, but not the left.  He denied use 
of medications for his knee discomfort.  The veteran also 
denied sympomts of locking, catching, or giving way.

Upon physical examination, the right knee range of motion was 
from 0 to 140 degrees.  There was positive patellar grind and 
patellofemoral crepitus.  There was no patellar apprehension 
of femorotibial crepitus.  There was no instabitliy to varus 
and valgus stress, no joint line tenderness, and no effusion.  
Stregnth was 5/5 throughout the right lower extremity.  There 
was normal sensation in all distrubtions.

The left knee of motion was from 0 to 140 degrees.  There was 
positive patellar grind with pain.  There also was negative 
patellar apprehension and no femorotibial crepitus.  The knee 
was stable throughout varus and valgus stress.  Joint line 
tenderness and effusion were absent.  Stregnth was 5/5.  The 
diagnosis for both knees was bilateral knee early 
degenerative joint disease versus chondromalacia.  The 
examiern noted that this should not be a disabling issue.  X-
rays of both knees were negative.

At a hearing in July 2005, the veteran tesfied that he has 
instability, stiffness and pain with movement in both knees.  
He denied any locking, redness or swelling.  The veteran also 
stated that he typically will miss one week from work per 
year due to his knees.

X-ray of the left knee in May 2005 showed no evidence of 
fracture, dislocation or obtehr abnormaility.  There was no 
joint effusion or signigicant arthritic change seen.  
Adequate joint space was maintained.  The overall impression 
was normal left knee.

VA and private outpatient treatment records dated between 
2001 and January 2006 reflect continued occasional complaitns 
of knee pain.  The pertinent records also show that the 
veteran sustained an acute twisting injury to his knee in May 
2005.  X-rays were normal and there was no swelling, warthm, 
or edema observed.  Additioanl clinical evaluations of both 
knees reflect that the veteran's gait and stance were normal; 
x-rays remained normal; and over all his knees were stable.

The veteran underwent a VA examination in May 2006.  The 
veteran indicated that his left knee hurt worse than the 
right and it causes him to fall often.  He pointed to boght 
of his femoral epicondlyes as well as underneath his kneecap.  
The veteran denied any hisrtoy of surgery or injections.  He 
did indicate some pyshical therapt which did not help.  
Curetnly, the veteran used flexeril which did help somewhat.  
He stated that he used a knee brace on the left knee due to 
some stiffness.  HE denied swelling, redness or instability 
in that knee.  The knee was aggravated by prolonged standing.  
The veteran's present employment also aggravated both knees 
because his job required standing.

Upon physical examination, the veteran had a full range of 
motion in both knees, with minimal pain to range of motion.  
HE had potellar grind bilaterally and tenderness to his 
epicondlyes bilaterally, and some joint line tenderness.  On 
the left sife there was no effusion.  He did hve some access 
mobility, but no tru apprehension with lateral stresstesting 
of the patella bilaterally.  There was some mild lateral 
ptellar tracking butno gross J sign or signs of instability.  
X-rays are unavailable.  THe diagnosis was patellofemoral 
syndrome, bilateral knees.  Range of motion exhibited was not 
further inhibited upon repetitive testing.

In November 2006, the veteran was afforded yet another VA 
examination.  THe claims file was reviewed by the examiner.  
The veteran indicated that his pain had increased.  He denied 
have received any surgery, injections, or physical therpary 
since the last examination.  Current medications included 
Motrin, hydrocodone,a dn flexeril with poor response.  He 
denied use of assistive devices.  The veteran's indicatedthat 
currently he had constant moderate 5/10 pain with stiffness.  
He denied swelling, heat, redness or instabtiliy.  HE did 
note however, locking of the left knee that occurred daily 
with walking within a few yeards, and lasting up to 10 
mintues.  Other aggravating factors causing flrare-up pain 
was bending of the knees.  This increased pain to 7/10 and 
lasted all day.  

The veteran rported that in his occupation as an insturtor 
his knees (and foot problem) cause hism to miss one week of 
work.  HE also has to be assited when lifting items at work.  
He activities of daily living were also said to be limited.  
Walking is avoided as well.  

Upon physical examination, active right knee flexion was 
possible from 0 to 90 degrees, with pain.  Passive right knee 
flexion was possible from 0 to 100 degrees, with pain.  Left 
knee flexion was possible from 0 to 70 degrees, actively and 
passively.  Extension was possible to 0 degrees midline.  The 
range of motion was not additianlly limited by pain, fatigue, 
weakness, or lack of endurance following repititeve use.  In 
fact, the examiner noted that there actually was an increase 
in the range of motion in the right knee, from 100 to 120 
degrees after repetitive use.  There was no chage in the 
left.  In addition, the knee were stable, with negative 
anterior, posterior, varus, valgus, and Lachman's stressing.  
They were negative bialerally for meniscal injfury upon 
McMurray test; and negative for ballottment.  There was no 
crepitus bilaterally.  There was patellar grind bilaterally 
with tenderness of his epicondlyes bilaterally.  X-rays of 
the knee dated May 27, 2006 were normal.  X-rays dated 
September 2002 were also normal.  The diagnoss was bialterall 
patellofemoral syndrome of the knees.  The examiner noted 
that the pain would not significantly limit the veteran's 
fuctional ability during flareups.

After careful review, the Board finds that an evaluation in  
excess of 10 percent for the right knee is not warranted for  
any period under review.  The veteran is currently rated  
under 38 C.F.R. § 4.71a, Diagnostic Code 5010, for traumatic  
arthritis.  As noted, Diagnostic Code 5010 instructs that  
traumatic arthritis should be rated as degenerative  
arthritis, under Diagnostic Code 5003.  Diagnostic Code 5003  
in turn requires ratings to be based upon limitation of  
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and  
5261 (limitation of flexion and extension, respectively).  

The medical evidence of record shows that the veteran's right 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  In the instant claim however, there is no 
objective evidence of flexion limited to 45 degrees, or 
extension limited to 10 degrees.  Flexion of the right knee 
has been demonstrated to no less than 85 degrees during the 
course of the appeal, and there are no findings of extension 
limited to 10 degrees.  Thus, even a minimum compensable 
evaluation for arthritis of the right knee pursuant to 
Diagnostic Codes 5260 and 5261 is not warranted.  

Pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board is 
required to consider the veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  The Board has acknowledged the 
veteran's complaints of pain and discomfort.  He indicates 
that he is unable to walk, stand, or sit for prolonged 
periods, without developing severe pain in the right knee.  
The numerous VA examinations and cumulative medical records 
also confirm that upon repetitive motion testing the right 
knee joint flexion was affected by pain and lack of 
endurance, with pain being the primary manifestation.  
Nonetheless, in this case the currently assigned 10 percent 
evaluation based upon arthritis of the right knee takes into 
account the exhibited motion loss from pain, swelling, 
weakened movement, excess fatigability or incoordination of 
the knee.  Thus, a further increased evaluation, based on 
pain or functional loss alone, is not warranted under the 
holding in DeLuca or the provisions of 38 C.F.R. § 4.40 and § 
4.45.   

The Board has also considered VAOPGCPREC 9-2004 in 
determining whether the veteran may be entitled to separate 
disability evaluations under Diagnostic Codes 5260 and 5261.  
That opinion held that a veteran may receive separate ratings 
for limitation of flexion and limitation of extension of the 
same knee joint.  In this case, the veteran does not satisfy 
the criteria for a compensable rating under either diagnostic 
code, and therefore separate evaluations are not warranted 
under these codes.  

The record shows that the veteran has a long history of right 
knee pain complaints, with subjective reports of instability 
as far back as March 1999 (see March 1999 VA examination).  
It is also noted that the veteran has worn bilateral knee 
braces for several years.  The Board notes, however, that 
none of the objective or clinical evidence demonstrates 
findings of recurrent subluxation or instability.  
Specifically, all of the VA and private examiners since June 
1992 (date of the first VA examination of the right knee) 
have indicated that instability was not found upon clinical 
observation.  Given the complete absence of objective 
findings regarding subluxation and only the veteran's 
subjective complaints of instability, an additional 
evaluation under Diagnostic Code 5257 (and VAOPGCPREC 23-97 
and VAOPGCPREC 9-98), is not applicable since there is no 
objective evidence of instability in addition to his 
arthritis.

The Board notes that the cumulative evidence shows no other 
findings which might indicate a higher rating.  There is no 
evidence of ankylosis of the knee; dislocated semilunar 
cartilage; symptomatic removal of cartilage; or malunion of 
the tibia and fibula with marked knee disability to qualify 
for ratings under Diagnostic Codes 5256, 5258, 5259, or 5262, 
respectively.  Due consideration has been given to Hart v. 
Mansfield, 21 Vet. App. 505 (2007); however a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  
ORDER

Service connection for an Achilles disability is denied.

Service connection for a cervical spine disorder (previously 
claimed as a thoracic/dorsal spine disorder) is dismissed.

An increased evaluation for chondromalaciea patella, left 
knee is denied.

An increased evaluation for chondromalaciea patella, right 
knee is ____



____________________________________________
C. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


